 

FIFTH AMENDMENT TO
AGREEMENT OF SALE

 

THIS FIFTH AMENDMENT TO AGREEMENT OF SALE (the “Amendment”) is entered into as
of the 4th day of November, 2013, between OAKTREE SLR, LLC (the “Seller”) and
SENTIO-SLR BOSTON PORTFOLIO, LLC, a Delaware limited liability company (the
“Buyer”).

 

RECITALS:

 

A.        Seller and Buyer are parties to that certain Agreement of Sale dated
August 28, 2013, as amended (the “Agreement”), pursuant to which Seller agreed
to sell, and Buyer agreed to purchase, certain real property located at 1190
Adams Street, Dorchester, Massachusetts, as more particularly described in the
Agreement.

 

B.        Seller and Buyer desire to further amend the Agreement, upon the terms
and conditions set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

AGREEMENTS:

 

1.     Recitals, Definitions. The foregoing recitals are true and correct and
are incorporated herein by reference. Capitalized but undefined terms used in
this Amendment shall have the meanings given to them in the Agreement.

 

2.     Section 2.1(a) shall be deleted in its entirety and replaced with the
following:

 

Real Property. All of Seller’s right, title, and interest in and to that certain
parcel of real property consisting of land (“Land”) and all buildings,
structures, fixtures and other improvements (“Improvements”) located thereon.
The Land is more particularly described on Exhibit A attached to this Agreement.
The Land and Improvements (collectively, the “Real Property”) shall be deemed to
include all licenses, and all rights-of-way, beneficial easements and
appurtenances related to the Real Property, other than as set forth on Schedule
2.1(a). At the Closing, the “Parking Easement” (as that term is defined in
Schedule 2.1(a)) shall be conveyed to the Buyer with the Real Property;
provided, however, at the Closing, the Buyer (or such entity as shall take title
to the Real Property as nominee for the Buyer) shall execute and deliver to the
Escrow Agent, to be held in Escrow and administered in accordance with the
Parking Easement Escrow Agreement, the Extinguishment of Easement, each in a
form to be mutually agreed upon by Buyer and Seller and consistent herewith. The
Escrow Agent shall release the Extinguishment of Easement from escrow to the
Seller upon the satisfaction of each of the following items: (i) delivery to the
Escrow Agent of written confirmation from the City of Boston reasonably
acceptable to Buyer that the off-site parking spaces provided by the Parking
Easement are not required for the continued zoning compliance of the Real
Property (the “City Approval Documentation”); (ii) Escrow Agent’s receipt of an
attorney’s zoning opinion reasonably acceptable to Buyer that the off-site
parking spaces provided by the Parking Easement are not required for the
continued zoning compliance of the Real Property; (iii) Escrow Agent’s receipt
of written consent from the then current mortgage holder of the Real Property to
the extinguishment of the Parking Easement; (iv) the owner of the real property
encumbered by the Parking Easement (the “Adjacent Parcel”) shall have executed a
restrictive covenant agreement, and delivered the same to Escrow Agent (in a
form mutually agreed upon by Buyer and Seller) providing that the Adjacent
Parcel will not be developed or operated as a nursing home, continuing care,
memory care, senior independent living facility or assisted living facility; and
(v) the owner of the Adjacent Parcel shall have executed a release of all claims
related to any encroachments of the Real Property existing as of the date of
Closing on the Adjacent Parcel, in a form mutually agreed upon by Buyer and
Seller (collectively, the “Release Requirements”) and delivered the same to
Escrow Agent. Upon satisfaction of all of the Release Requirements, the Escrow
Agent shall release the Extinguishment of Easement from escrow to the Seller and
the Seller shall be entitled to complete any missing title reference in the
Extinguishment of Easement and to record same with the Suffolk County Registry
of Deeds. If the Seller is entitled to the release by the Escrow Agent of the
Extinguishment of Easement, then the cooperation required by Buyer (including
any nominee of Buyer that shall take title to the Real Property) pursuant to
this Agreement shall include the execution, acknowledgement and delivery of such
other documents and instruments as Seller may reasonably request to confirm the
extinguishment of the Parking Easement. Buyer shall use commercially reasonable
efforts to procure from the current mortgage holder the written consent referred
to in clause (iii) above of this Section 2.1(a). The provisions of this Section
shall survive the Closing.

 

 

 

 

3.      Effect of Amendment. To the extent any provisions contained herein
conflict with the Agreement or any other agreements between Seller and Buyer,
oral or otherwise, the provisions contained herein shall supersede such
conflicting provisions contained in the Agreement or other agreements. Except as
specifically modified by this Amendment, the Agreement remains in full force and
effect and is in all events ratified, confirmed and approved.

 

4.      Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall be deemed to be an original, but all of which, together,
shall constitute one and the same instrument. Delivery of signatures by e-mail
or facsimile shall be valid and binding.

 

2

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
above written.

 

  BUYER:       SENTIO-SLR BOSTON PORTFOLIO, LLC       By: /s/ John Mark Ramsey  
Name: John Mark Ramsey   Its:  Authorized Signatory

 

  SELLER:      

OAKTREE SLR, LLC, a Massachusetts limited liability company

      By its Member,   STANDISH/SLR, LLC       By: /s/ Robert F. Larkin, Jr.  
Name: Robert F. Larkin, Jr.   Title: Manager

 

3

 

